Citation Nr: 1219579	
Decision Date: 06/04/12    Archive Date: 06/13/12

DOCKET NO.  07-25 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1. Entitlement to an evaluation in excess of 20 percent for bilateral hearing loss disability for the period prior to March 7, 2012.  

2. Entitlement to an evaluation in excess of 30 percent for bilateral hearing loss disability for the period since March 7, 2012.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 29, 1944 to February 6, 1945 and from February 28, 1945 to December 28, 1946.  

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in January 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  

This case was the subject of a Board remand dated in February 2012.  The Appeals Management Center (AMC) granted an increased rating to 30 percent for bilateral hearing loss disability, effective March 7, 2012, in an April 2012 rating decision.  Applicable law mandates that when a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet.App.35 (1993).  Therefore, the claims for an evaluation in excess of 20 percent prior to March 7, 2012 and in excess of 30 percent since March 7, 2012 remain on appeal.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).  

The RO through the Appeals Management Center (AMC), in Washington, DC has not complied with the Board's February 2012 remand directives. The law requires that the AMC, and the Board comply with such directives. Stegall v. West, 11 Vet. App. 268, 271 (1998).  The claim is therefore again REMANDED to the AMC. 


REMAND

The claims file reflects that clarification is needed in regard to a recent VA medical examination.  Further, the RO/AMC must make a determination as to whether the Veteran's claims warrant referral to the Director, Compensation and Pension, for extraschedular consideration.  The claim must be remanded for additional development in compliance with the duty to assist.  

In February 2012, the Board directed the RO/AMC to obtain a VA audiology examination and clarifying opinion regarding discrepancies between VA and private audiological examination reports.  

In March 2012, the Veteran underwent a VA audiology examination which resulted in the completion of a "Hearing Loss and Tinnitus Disability Benefits Questionnaire."  However, the report did not include a review of the requested information directed in the Board's remand.  The examiner did not report the results of the private audiological examinations; did not provide an opinion regarding the methods and results used in the private audiological examination when compared to the methods and results contained in VA examination reports; did not provide an opinion as to the reason for the apparent discrepancy in speech discrimination scores reported in the private and VA examination reports; and did not provide a detailed discussion of the functional effects of the Veteran's service-connected hearing loss disability on his occupational functioning and daily activities.  

Also, the Board directed the RO to include a determination as to whether the Veteran's claim warrants referral to the Director, Compensation and Pension, for extraschedular consideration when it readjudicated the claim.  See 38 C.F.R. § 3.321(b); Martinak v. Nicholson, 21 Vet. App. 447 (2007).  However, neither the April 2012 Supplemental Statement of the Case, nor the April 2012 rating decision contain such determination.  

Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Return the Veteran's claims file to the March 2012 VA examiner pursuant to 38 C.F.R. § 4.2 for a clarifying opinion.  

THE PURPOSE OF THE REVIEW OF THE VETERAN'S CLAIMS FILE BY THE EXAMINER IS TO RESOLVE APPARENT DISCREPANCIES BETWEEN THE RESULTS OF PRIVATE AUDIOLOGCAL AND VA TESTING. 

The following considerations will govern the examination:

	(a) The entire claims folder and a copy of this remand 	must be made available to the examiner in conjunction 	with the review and the resulting report must indicate 	that pertinent evidence was reviewed.  

	(b)  If the examiner determines that another 	examination is warranted, the RO/AMC must take 	appropriate steps to schedule the examination.  

	(c)  After REVIEWING THE CLAIMS FILE, the 	examiner must provide clarifying medical opinions.  	Specifically:

* The VA examiner MUST review reports of private audiological examinations conducted in August 2008 and November 2009, and any subsequently received reports of private audiological examination.  
          
* The VA examiner MUST report the results of the August 2008 and November 2009 private audiological examinations for the frequencies 1000, 2000, 3000, and 4000 hertz, and must report the speech audiometry results of those examinations.  

* The examiner MUST provide an opinion as to whether the methods and results reflected in the private audiological examination reports are consistent with the methods and results contained in VA examination reports, including the April 2010 VA examination report.  

* THE EXAMINER MUST PROVIDE AN OPINION AS TO ANY  REASON FOR THE APPARENT DISCREPANCY IN SPEECH DISCRIMINATION SCORES REPORTED IN A NOVEMBER 2009 PRIVATE AUDIOLOGICAL EXAMINATION REPORT AS OPPOSED TO APRIL 2010 VA AUDIOLOGICAL EXAMINATION RESULTS.  

* The examiner MUST provide a DETAILED discussion of the functional effects of the Veteran's service-connected hearing loss disability on his occupational functioning and daily activities.   

		In all conclusions, the examiner must identify and explain the 				medical basis or bases, with identification of the evidence of record.  
		The examiner MUST provide a FULLY REASONED 					explanation for his or her opinions, based on his or her clinical 			experience, medical expertise, and established medical principles.  

The examiner is advised that by law, an examiner's statement that an opinion is based on the medical expertise of the examiner, but without a fully reasoned explanation, is not a legally sufficient opinion and will likely result in a return of the claim to the examiner.  

2.  Readjudicate the issue on appeal. 

Readjudication should include a specific determination as to whether the Veteran's claim warrants referral to the Director, Compensation and Pension, for extraschedular consideration.  See 38 C.F.R. § 3.321(b); Martinak 21 Vet. App. 447 (2007).  

If the benefit sought remains denied, provide the Veteran and his representative a Supplemental Statement of the Case and an appropriate period of time for response.  

Thereafter, subject to current appellate procedure, the case must be returned to the Board for further consideration, if otherwise in order.  No action is required of the Veteran until he is otherwise notified by the RO/AMC.  By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  



